Citation Nr: 0807556	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
II.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

FINDING OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is not shown to be related to 
his service or to any aspect thereof, including his service-
connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.   38 
U.S.C.A. §§ 1131; 5107 (West 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(e) (2007).  Hypertension, however, is not 
among these diseases or disorders.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

Here, the veteran contends that his hypertension developed as 
a result of the service-connected diabetes mellitus with 
which he was formally diagnosed in September 2005.

The veteran's service medical records are negative for any 
findings of elevated blood pressure or diagnosis of 
hypertension.  On examination prior to his separation from 
service, the veteran's blood pressure was measured as 112/72, 
which was considered normal, and his clinical evaluation was 
negative for any cardiovascular abnormalities.  The Board 
thus finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b). 

VA medical records dated from June 2004 to January 2006 show 
that the veteran was treated for complaints of headaches and 
lightheadedness in June 2004.  The veteran's blood pressure 
was measured as 148/81 and he was noted to have mildly 
elevated blood pressure.  At that time, the veteran reported 
that he had a history of high blood pressure and had been 
prescribed medication for it in the past.  However, the 
veteran acknowledged that he had stopped taking medication 
three years earlier due to its side effects.  The record 
thereafter shows that the veteran was placed on a different 
medication for his hypertension and continued to receive 
treatment, with no reported side effects.  VA records dated 
in February 2005 explicitly state that the veteran felt much 
better since using the new blood pressure mediation.

At a June 2005 VA cardiovascular examination, the examiner 
noted that he had reviewed the veteran's claims folder and 
his medical records from the VA's Computerized Patient Record 
System, which demonstrated that the veteran had been 
diagnosed with Type II diabetes mellitus approximately one 
year earlier.  In the course of the examination, the veteran 
reported that he had been diagnosed with hypertension 
approximately five years earlier, adding that he was 
currently taking medication for it.  The VA examiner found 
that the veteran's blood pressure was under reasonable 
control as a result of his antihypertensive regimen.  

After examining the veteran and reviewing his medical 
records, the VA examiner concluded that while the veteran's 
Type II diabetes mellitus was presumptively caused by his 
exposure to Agent Orange during service in Vietnam, the 
veteran did not appear to have any significant disability 
related to his diabetes mellitus.  The VA examiner opined 
that the veteran's hypertension was less likely than not 
related to his diabetes mellitus and was most likely central 
in origin.

In his support of his claim that his hypertension is related 
to his service-connected Type II diabetes mellitus, the 
veteran has suggested that prior to undergoing treatment at 
the VA Medical Center, he was treated for complaints of 
lightheadedness and blurry vision by private medical 
providers.  Those medical providers, he maintains, failed to 
properly diagnose his diabetes mellitus.  However, the 
veteran has not cooperated in obtaining records of any such 
private medical treatment for submission to VA.  Nor has he 
provided VA with any information that would enable VA to 
request such information on his behalf.  To the contrary, the 
veteran expressly stated in response to correspondence dated 
in March 2005 that he had no other information or evidence to 
give VA to substantiate his claim.  Consequently, any 
additional information that may have been elicited in support 
of the veteran's service connection claim has not been not 
obtained because of his failure to cooperate.  In this 
regard, the Board reminds the veteran that the duty to assist 
in the development and the adjudication of claims is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

As noted above, the first post-service evidence of record 
showing a diagnosis of hypertension is dated in June 2004, 
more than 34 years after the veteran left service.  Moreover, 
even considering the veteran's contention that he was 
diagnosed with hypertension five years before his June 2005 
VA cardiovascular examination, the record shows that his 
hypertension first manifested many years after his separation 
from service.  As there is no evidence of hypertension dated 
within one year of his separation from service, the veteran 
is not entitled to service connection for hypertension on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of the condition, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

Nor is service connection on a secondary basis warranted, as 
the VA examiner determined that there was no relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus.  Additionally, the examiner determined 
that the veteran's diabetes mellitus had not aggravated the 
veteran's hypertension as the diabetes mellitus had only 
recently been diagnosed and the veteran's hypertension 
appeared to be well-controlled with anti-hypertensive 
medication.  There is no competent contrary opinion of 
record.  Accordingly, the Board finds that service connection 
for hypertension is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected diabetes mellitus.  The 
Board has also considered the veteran's assertions that his 
diabetes mellitus first manifested prior to his formal 
diagnosis and that his hypertension was not brought under 
control until the diabetes mellitus was diagnosed and 
treated.  While the veteran's diabetes mellitus may have 
existed prior to the initial formal diagnosis, the Board is 
not persuaded by the veteran's argument that this fact is of 
great significance, particularly as there is no clinical 
evidence of record linking the veteran's service-connected 
diabetes mellitus to his hypertension.  As a lay person, the 
veteran is not competent to opine as to medical etiology or 
to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to the medical causation and 
etiology of his hypertension, absent corroboration by 
objective medical evidence and opinions, lack sufficient 
probative value to establish a nexus between his current 
diagnosis of hemorrhoids and his time in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board).  The Board finds 
that medical evidence of record more persuasive, and the 
medical evidence found no relationship between the veteran's 
hypertension and his service or his service-connected 
diabetes.

The weight of the credible evidence demonstrates that the 
veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2005 and a rating 
decision in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


